Citation Nr: 0920925	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Appellant's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
lumbar stenosis.  

2.  Entitlement to service connection for a chronic heart 
disorder.  

3.  Entitlement to service connection for chronic left carpal 
tunnel syndrome.  

4.  Entitlement to service connection for chronic erectile 
dysfunction.  

5.  Entitlement to an effective date prior to May 3, 2004, 
for the award of service connection for posttraumatic stress 
disorder with major depression.  

6.  Entitlement to an effective date prior to May 19, 2006, 
for the award of a total rating for compensation purposes 
based on individual unemployability.  
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from December 1968 to November 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Sioux Falls, South Dakota, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
and denied service connection for chronic diabetes mellitus 
claimed as the result of herbicide exposure.  In November 
2004, the Veteran submitted a notice of disagreement (NOD).  
In February 2005, the Veteran was issued a statement of the 
case (SOC).  In June 2005, the Veteran withdrew his claim for 
service connection for chronic diabetes mellitus claimed as 
the result of herbicide exposure.  

In August 2005, the RO granted service connection for PTSD 
with major depression; assigned a 50 percent evaluation for 
that disability; effectuated the award as of May 3, 2004; and 
proposed that the Veteran be found to be incompetent for 
Department of Veterans Affairs (VA) purposes.  In September 
2005, the Veteran was determined to be incompetent for VA 
purposes.  The Appellant was subsequently appointed as the 
Veteran's fiduciary for VA purposes.  In October 2005, the 
Veteran submitted a NOD with the effective date assigned for 
his PTSD with major depression.  

In July 2006, the RO, in pertinent part, increased the 
evaluation for the Veteran's PTSD from 50 to 70 percent and 
effectuated the award as of May 19, 2006.  In August 2006, 
the RO granted a total rating for compensation purposes based 
on individual unemployability and effectuated the award as of 
May 19, 2006.  In April 2007, the RO issued a SOC to the 
Appellant which addressed the issue of an earlier effective 
date for the award of service connection for PTSD with major 
depression.  In May 2007, the Appellant submitted both a NOD 
with the effective date assigned for the Veteran's total 
rating for compensation purposes based on individual 
unemployability and an Appeal to the Board (VA Form 9) from 
the effective date assigned for the award of service 
connection for PTSD with major depression.  

In February 2008, the RO issued a SOC to the Appellant which 
addressed the issue of an earlier effective date for the 
award of a total rating for compensation purposes based on 
individual unemployability.  In February 2008, the Appellant 
submitted an Appeal to the Board (VA Form 9) from the denial 
of an earlier effective date for the award of a total rating 
for compensation purposes based on individual 
unemployability.  

In April 2008, the RO determined that new and material 
evidence had not been received to reopen the Appellant's 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for lumbar stenosis and denied 
service connection for a heart disorder, left carpal tunnel 
syndrome, and erectile dysfunction.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Appellant asserts that: compensation under the provisions 
of 38 U.S.C.A. § 1151 for chronic lumbar stenosis is merited; 
service connection is warranted for a chronic heart disorder, 
chronic left carpal tunnel syndrome, and chronic erectile 
dysfunction secondary to the Veteran's service-connected 
disabilities; and the record supports the assignment of 
retroactive effective dates to 1983 for the award of both 
service connection for PTSD and a total rating for 
compensation purposes based on individual unemployability.  

In reviewing the record, the Board observes that a September 
1984 Social Security Administration (SSA) notice indicates 
that the Veteran was in receipt of SSA disability benefits.  
Documentation of the Veteran's SSA award of disability 
benefits and the evidence considered by the SSA in granting 
or denying the Veteran's claim is not of record.  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that the VA's duty to assist the Veteran includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the SSA and request that 
it provide documentation of the Veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award for incorporation into the 
record. 

3.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the Appellant's 
claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for lumbar stenosis; 
service connection for a chronic heart 
disorder, chronic left carpal tunnel 
syndrome, and chronic erectile 
dysfunction; an effective date prior to 
May 3, 2004, for the award of service 
connection for PTSD with major 
depression; and an effective date prior 
to May 19, 2006, for the award of a total 
rating for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remains denied, 
the Appellant and her attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Appellant should be given 
the opportunity to respond to the SSOC.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

